— In a negligence action to recover damages for personal injuries, (1) plaintiff appeals from so much of a judgment of the Supreme Court, Suffolk County, entered June 12, 1978, as is in favor of defendants" and against him, upon the trial court’s dismissal of the complaint at the close of the plaintiff’s case, at a jury trial limited to the issue of liability only, and (2) defendant Jimben Plumbing & Heating Co., Inc., cross-appeals from so much of the same judgment as dismissed its cross complaints. Judgment affirmed, insofar as appealed from, with one bill of costs payable by the plaintiff to the defendants. We agree with the determination of the trial court that, on the facts presented by plaintiff, none of the defendants could be charged prima facie with negligence, or with contributing toward plaintiff’s injuries. Accordingly, the complaint was properly dismissed as a matter of law. Titone, J. P., Hargett, Martuscello and Mangano, JJ., concur.